Title: From James Madison to James Monroe, 11 September 1813
From: Madison, James
To: Monroe, James


Dear Sir
Montpelier Sepr. 11. 1813
Inclosed is the last information from the War & Navy Depts. Be so good as to return the letters. I have signed the Exequaturs for the Swedish Vice Consuls. But considering the source from which those appointments proceed, & the known abuses of the Sweedish flag, it seems proper that other evidence of character should be had, than the selection of Soderstrom. You may delay or issue the Exequaturs as you think fit.
The newspapers contain every thing I have learnt from the late arrival from Nantz. I inclose several as they may possibly be a day later than those you receive thro’ the office at Washington. Affectionate respects
James Madison
